NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1, 4-15 and 17-23 are allowed.  The closest prior art of Powley (U.S. Patent No. 2,194,463) in view of Wajsfelner et al. (U.S. Publication No. 2002/0122742) is relied upon as set forth in the Office Action filed on December 7, 2020.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 1 & 15, the instantly claimed invention is distinctly different from the closest prior art in that Powley in view of Wajsfelner does not disclose item (iii) as set forth therein concerning permitting the first germicidal UV light source vertically, and moving the first germicidal UV light source rotationally while moving the first germicidal UV light source vertically; in conjunction with the limitations that wherein item (iii) further comprises the motorized unit and wherein the motorized unit is mounted at the housing when the first germicidal UV light source resides within the housing and when the first germicidal UV light source is released from the housing.
With respect to independent claim 22, the instantly claimed invention is distinctly different from the closest prior art in that Powley does not disclose a pulsed xenon light source characterized by having pulse widths of between 100 nanoseconds and 2 milliseconds, and wherein the rate of rotation of the pulsed xenon light source is set such that a footprint of a space within which the portable UV device is operated is exposed for a preset duration.
As such, independent claims 1, 15 & 22, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799